In an action to recover damages for legal malpractice, defendant appeals from an order of the Supreme Court, Kings County (Feldman, J.), dated December 16, 1983 and made after a traverse hearing, which denied his motion to dismiss the action on the ground of lack of personal jurisdiction.
Order affirmed, without costs or disbursements.
The record supports Special Term’s conclusion that (1) the process server exercised due diligence in his unsuccessful attempts to effectuate personal service upon defendant pursuant to CPLR 308 (subds 1, 2) and (2) substituted service pursuant to CPLR 308 (subd 4) was properly resorted to and effectuated. Titone, J. P., Mangano, Brown and Rubin, JJ., concur.